Case 1:14-cv-02887-JLK-MEH Document 181-11 Filed 05/30/19 USDC Colorado Page 1 of
                                       4




                        Exhibit H
Case 1:14-cv-02887-JLK-MEH Document 181-11 Filed 05/30/19 USDC Colorado Page 2 of
                                       4


    From:              BeerN@gtlaw.com
    To:                Stork, Elizabeth V.
    Cc:                schipmas@gtlaw.com; PalmerDG@gtlaw.com; ellisond@gtlaw.com; deismeier@bfwlaw.com; mley@bfwlaw.com;
                       Dempsey, Rachel; Koshkin, Adam L.; Lopez, David; Alex Hood; David Seligman; Andrew Schmidt; Andrew Free;
                       Brandt Milstein; Andrew Turner; Hans Meyer; Miazad, Ossai; eatonj@gtlaw.com; Turner, Juno
    Subject:           RE: Alejandro Menocal v. The GEO Group, Inc. - Case No. 2014CV02887 [IWOV-OGDMS.FID580332]
    Date:              Wednesday, January 9, 2019 7:34:26 PM


    Thank you for the extension on the written discovery. I had a call with Juno and Rachel earlier today
    on other issues and we discussed possible times for a discovery phone call next week – would
    Tuesday, January 15 at 4 pm Eastern work for you?

    As to the deposition and inspection, we agree that those are not feasible in January. And the
    government shutdown poses additional complications for discovery, including, in particular the
    inspection which must be coordinated through the government. That being said, we can discuss
    those issues further on our call, including the questions we posed in our December 27 letter about
    the inspection parameters.

    Thanks,
    Naomi


    Naomi G. Beer
    Co-Chair, Global Labor & Employment Practice

    Greenberg Traurig, LLP
    1200 17th Street, Suite 2400 | Denver, Colorado 80202
    T 303.572.6549 | F 720.904.7649 | C 303.810.5821
    BeerN@gtlaw.com | www.gtlaw.com | View GT Biography




    From: Stork, Elizabeth V. [mailto:estork@outtengolden.com]
    Sent: Friday, December 28, 2018 2:28 PM
    To: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw) <BeerN@gtlaw.com>
    Cc: Schipma, Scott A. (Shld-DC-GvtCntr) <schipmas@gtlaw.com>; Palmer, David (Shld-Den-LT)
    <PalmerDG@gtlaw.com>; Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>;
    deismeier@bfwlaw.com; mley@bfwlaw.com; Dempsey, Rachel <rdempsey@outtengolden.com>;
    Koshkin, Adam L. <AKoshkin@outtengolden.com>; Lopez, David <pdl@outtengolden.com>; Alex
    Hood <alex@towardsjustice.org>; David Seligman <david@towardsjustice.org>; Andrew Schmidt
    <andy@towardsjustice.org>; Andrew Free <andrew@immigrantcivilrights.com>; Brandt Milstein
    <brandt@milsteinlawoffice.com>; Andrew Turner <aturner@laborlawdenver.com>; Hans Meyer
    <hans@themeyerlawoffice.com>; Miazad, Ossai <om@outtengolden.com>; Eaton, Julie (Secy-Den-
    LT) <eatonj@gtlaw.com>; Turner, Juno <jturner@outtengolden.com>
    Subject: RE: Alejandro Menocal v. The GEO Group, Inc. - Case No. 2014CV02887 [IWOV-
Case 1:14-cv-02887-JLK-MEH Document 181-11 Filed 05/30/19 USDC Colorado Page 3 of
                                       4


    OGDMS.FID580332]

    Naomi,

    Thank you for your letters. The timelines you suggest for responding to our December 14 letter and
    our most recent discovery requests are fine with us. Given these extensions and in light of our prior
    conversations, we would also like to discuss rescheduling the inspection and Rule 30(b)(6) deposition
    from January to February or March.

    Since you plan to respond to our December 14 letter in the first part of January, could you tell us
    your availability for a meet and confer call during the week of January 14? We can then discuss your
    responses to our letter and our recent requests, as well as deposition and inspection dates and the
    logistics related to the inspection.

    Best,
    Liz




    Outten & Golden LLP



    Elizabeth V. Stork | Associate
    685 Third Ave, 25th Floor | New York, NY 10017
    T 212-245-1000 | F 646-952-9107
    estork@outtengolden.com


         
     
      
    



    This message is sent by a law firm and may contain information that is privileged or confidential. If you
    received this transmission in error, please notify the sender by reply e-mail and delete the message and
    any attachments.
    Please consider the environment before printing this e-mail.
    From: eatonj@gtlaw.com <eatonj@gtlaw.com>
    Sent: Thursday, December 27, 2018 12:24 PM
    To: Turner, Juno <jturner@outtengolden.com>; Stork, Elizabeth V. <estork@outtengolden.com>
    Cc: schipmas@gtlaw.com; PalmerDG@gtlaw.com; ellisond@gtlaw.com; deismeier@bfwlaw.com;
    mley@bfwlaw.com; Dempsey, Rachel <rdempsey@outtengolden.com>; Koshkin, Adam L.
    <AKoshkin@outtengolden.com>; Lopez, David <pdl@outtengolden.com>; Alex Hood
    <alex@towardsjustice.org>; David Seligman <david@towardsjustice.org>; Andrew Schmidt
    <andy@towardsjustice.org>; Andrew Free <andrew@immigrantcivilrights.com>; Brandt Milstein
    <brandt@milsteinlawoffice.com>; Andrew Turner <aturner@laborlawdenver.com>; Hans Meyer
    <hans@themeyerlawoffice.com>; BeerN@gtlaw.com; Miazad, Ossai <OM@outtengolden.com>
    Subject: Alejandro Menocal v. The GEO Group, Inc. - Case No. 2014CV02887
Case 1:14-cv-02887-JLK-MEH Document 181-11 Filed 05/30/19 USDC Colorado Page 4 of
                                       4



    Please see the attached correspondence from Naomi Beer.

    Thank you,
    Julie

    Julie Eaton
    Legal Assistant to Robert Kaufman, Naomi Beer,
      John Crisham, Jeannette Brook, Jeffrey Lippa,
      Amber Stephens and Jennifer Little
    Greenberg Traurig, LLP
    1200 17th Street, Suite 2400 | Denver, Colorado 80202
    T 303.572.6517 | F 720.904.7617
    eatonj@gtlaw.com | www.gtlaw.com




    If you are not an intended recipient of confidential and privileged information in this email, please
    delete it, notify us immediately at postmaster@gtlaw.com, and do not use or disseminate such
    information.
